Citation Nr: 0607012	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-28 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for torn ligaments of the left leg involving the thigh and 
knee region.

2.  Entitlement to an initial rating higher than 10 percent 
for traumatic degenerative joint disease of the left knee, 
associated with torn ligaments of the left leg involving the 
thigh and knee region.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
September 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the New Orleans, Louisiana, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In correspondence received in support of this appeal, the 
veteran several times mentioned that he sustained a rotator 
cuff tear of the right shoulder, allegedly resulting from a 
fall when his service-connected left leg gave way.  It 
appears that he is raising the issue of secondary service 
connection for a right shoulder disorder.  That issue has not 
been developed for appellate review.  Accordingly, it is 
referred to the RO for any action deemed appropriate.  

This case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Since July 31, 2002, torn ligament residuals of the left 
leg involving the thigh and knee region have been manifested 
primarily by knee joint instability, significant crepitus, 
mild thigh deformity, quadriceps atrophy, and limping gait; 
the disability is productive, overall, of severe impairment 
of affected musculoskeletal structures.  

2.  Since July 31, 2002, traumatic degenerative joint disease 
of the left knee, associated with torn ligaments of the left 
leg involving the thigh and knee region, has been manifested 
by noncompensable limitation of flexion and extension of the 
knee joint.  


CONCLUSIONS OF LAW

1.  An initial rating of 40 percent for torn ligaments of the 
left leg involving the thigh and knee region is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, 38 C.F.R. § 4.73, Diagnostic Code 5214 (2005).

2.  An initial rating higher than 10 percent for traumatic 
degenerative joint disease of the left knee, associated with 
torn ligaments of the left leg involving the thigh and knee 
region, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO dated in August 2002 and June 2003, satisfied the duty 
to notify provisions as to the veteran's claim for service 
connection for a left leg disability.  The veteran was 
accorded an examination for disability evaluation purposes, 
and in a rating decision dated in March 2004 the RO 
established service connection for torn ligaments of the left 
leg involving the left thigh and knee region, rated 20 
percent disabling under Diagnostic Code 5257 from July 31, 
2002.  The RO also established service connection for 
traumatic degenerative joint disease of the left knee, rated 
10 percent disabling under Diagnostic Code 5010-5260 from 
July 2002.  The veteran appealed, seeking higher ratings, and 
requested that his case be reviewed by a Decision Review 
Officer (DRO).  Following additional development, the DRO 
readjudicated the case on a de novo basis and assigned a 30 
percent rating for the torn ligaments of the left leg 
involving the left thigh and knee region under Diagnostic 
Code 5257.  The RO thereafter provided the veteran and his 
representative with a Statement of the Case in August 2005 
which set out all the rating criteria which the RO found to 
be applicable.  While the notice regarding the degree of 
disability was not provided prior to the initial decision, 
such error is not of the type that has the natural effect of 
producing prejudice and no prejudice as a result of the late 
notice has been alleged.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Since the veteran takes issue with the initial ratings 
assigned when service connection was granted for the 
impairments involving the left knee, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

A noncompensable rating is warranted for slight impairment of 
Muscle Group XIV.  A 10 percent rating is warranted for 
moderate impairment.  A 30 percent rating is warranted for 
moderately severe impairment.  A 40 percent rating is 
warranted for severe impairment.  Function: Extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6)  tensor vaginae femoris.  38 C.F.R. §4.73, Code 5314.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

Analysis

The Board has reviewed the evidence of record, including the 
following:  Service medical records; VA clinical records, 
dated from March 1999 to June 2005; reports from Ronald P. 
Koepke, M.D., dated in August and September 2001; reports 
from Rifat M. Nawas, M.D., dated in September 2002; and a 
report of a VA examination performed in June 2003.

Service connection was granted for torn ligaments of the left 
leg involving the left thigh and left knee region, effective 
July 31, 2002.  A 20 percent evaluation was initially 
assigned for that disorder under Diagnostic Code 5257.  A 30 
percent evaluation under this code was later assigned, 
retroactive to July 31, 2002.  Also effective July 31, 2002, 
service connection was granted for traumatic degenerative 
joint disease of the left knee, as secondary to the service-
connected ligament injury residuals.  A 10 percent evaluation 
was assigned for the knee disorder.  

The medical evidence demonstrates that the original injury 
during service, in July 1945, involved a torn ligament of the 
left leg, accidentally incurred while the veteran was playing 
sports.  He now has two residual components of disability 
stemming from that injury-one component involves impairment 
of soft tissue structures, particularly the ligaments 
supporting the knee, while the other component involves 
traumatic degenerative changes of the knee joint itself, 
including arthritis.  

The RO has rated the impairment of ligaments supporting the 
knee on the basis of instability of the knee joint under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence 
shows that the veteran has significant grinding or crepitus 
of the knee joint.  He has demonstrated medial and lateral, 
collateral ligament instability and pain on varus and valgus 
maneuvers.  He also has quadriceps atrophy of the left thigh 
and mild mid-thigh deformity.  

As well, diagnostic imaging showed degeneration of several 
muscle groups comprising the veteran's left anterior thigh, 
i.e., the vastus lateralis, vastus intermedius, and vastus 
medialis.  The nature of the original injury, coupled with 
current findings, demonstrate that impairment of ligaments 
supporting the knee may also be rated on the basis of damage 
to Muscle Group XIV.  38 C.F.R. § 4.73, Diagnostic Code 5314.  
With resolution of benefit of the doubt, the overall 
disability picture from residual damage to ligaments 
supporting the left knee more nearly approximates the 
criteria for assignment of a 40 percent evaluation, taking 
into consideration all appropriate diagnostic codes.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 

As noted, the other component of knee impairment, besides 
damage to soft tissues, is degenerative change of the joint 
itself, manifested as arthritis.  The severity of arthritis, 
in turn, is determined based on the extent it causes 
limitation of motion of affected joints.  Normal range of 
motion of the knee is as follows:  0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The veteran's left knee flexion of at least 85 degrees would 
be rated as 0 percent under Diagnostic Code 5260.  His left 
knee extension of at least 5 degrees would also be rated as 0 
percent under Diagnostic Code 5261.  However, he has been 
assigned a 10 percent evaluation based on noncompensable 
limitation of motion of a joint affected by arthritis, under 
Diagnostic Codes 5003-5010.  At the same time, since he does 
not have a compensable degree of limitation of flexion of the 
knee, as well as a compensable degree of limitation of 
extension, separate 10 percent ratings may not be assigned 
for limitation of flexion and for limitation of extension.  
See, VAOGCPREC 9-2004.

The veteran maintains that he cannot walk any significant 
distance without knee pain and that he has trouble putting on 
his shoes and socks or getting in or out of the bathtub 
because of left knee pain.  Indeed, the June 2003 VA examiner 
pointed out that the veteran has a chronic limp favoring the 
left side and requires a brace; as well, it was observed that 
falls might be anticipated due to instability, weakness, 
fatigability and pain.  And as discussed above, this decision 
assigns a higher rating of 40 percent for the component of 
left thigh and knee disability that is based on instability 
resulting from damage to ligaments supporting the knee.  

Although the veteran has left knee disability due to 
instability, the June 2003 VA examination does not show that 
he also has knee disability due to additional range of motion 
loss from pain, fatigue, weakness, incoordination, or lack of 
endurance.  The currently assigned 10 percent rating for the 
veteran's left knee disorder takes into account any 
additional range of motion loss that he might have from pain, 
weakened movement, excess fatigability or incoordination of 
the joint.  Hence, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  The claimant is not 
entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board has reviewed the entire evidence of record and 
finds that the 40 percent rating which this Board decision 
now assigns for the veteran's left thigh/knee disorder, 
effective July 31, 2002, reflects the most disabling this 
condition has been since the beginning of the appeal period.  
Thus, the Board concludes that a staged rating for torn 
ligaments of the left leg involving the thigh and knee region 
is not warranted.  Fenderson, supra.  

Additionally, the Board has considered whether a "staged" 
rating is appropriate for traumatic arthritis of the 
veteran's left knee.  The record, however, does not support 
assigning a different percentage disability rating during the 
period in question than did the RO.  Fenderson, supra.  

In determining that an initial rating higher than 10 percent 
is not warranted for left knee traumatic arthritis, the Board 
has been mindful of the benefit-of-the-doubt doctrine.  But 
since, for the reasons stated, the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial rating of 40 percent for torn ligaments of the 
left leg involving the thigh and knee region is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.

An initial rating higher than 10 percent for traumatic 
degenerative joint disease of the left knee, associated with 
torn ligaments of the left leg involving the thigh and knee 
region, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


